14 F.3d 602NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert Leslie DUNSON, Defendant-Appellant.
No. 93-5320.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1993.

Before:  JONES and SUHREINRICH, Circuit Judges;  and MCKEAGUE*, District Judge.
PER CURIAM.


1
Defendant Robert Dunson appeals the sentence imposed pursuant to his plea of guilty to possession with intent to distribute seven kilograms of cocaine in violation of Title 21, U.S.C. Sec. 841(a)(1).  He claims his sentence is violative of the Eighth Amendment and that his sentence exceeds the guidelines.  We disagree and AFFIRM the sentence.


2
The facts underlying defendant's conviction are contained in an earlier opinion,  United States v. Dunson, 940 F.2d 989 (6th Cir.1991), cert. denied, 112 S.Ct. 1488 (1992);  consequently, we decline to repeat them here and instead turn directly to the merits of this appeal.


3
Defendant claims that his sentence should be overturned as violative of the Eight Amendment's prohibition on cruel and unusual punishment.  This argument lacks merit.  In  Harmelin v. Michigan, 111 S.Ct. 2680 (1991), the Court held that mandatory minimum sentences are constitutionally valid.  Accordingly, Harmelin erodes any basis for defendant's argument.


4
Defendant's second argument, that the trial court improperly applied the guidelines, is equally unavailing.  The 120-month sentence imposed by the district court, which fell within the guideline range for defendant's offense level and criminal history category, was the mandatory minimum sentence.  The sentencing court lacks discretion to impose a sentence below the mandatory minimum.   United States v. Smith, 966 F.2d 1045, 1050 (6th Cir.1992) (citation omitted).  In light of Smith, we find no reason to review the defendant's claim that the guidelines were improperly applied.


5
Accordingly, we AFFIRM the sentence imposed.



*
 The Honorable David W. McKeague, United States District Judge for the Western District of Michigan sitting by designation